

117 S208 IS: Holding Russia Accountable for Malign Activities Act of 2021
U.S. Senate
2021-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 208IN THE SENATE OF THE UNITED STATESFebruary 3, 2021Mr. Coons (for himself, Mr. Rubio, Mr. Cardin, Mr. Romney, Mr. Van Hollen, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo impose sanctions with respect to individuals associated with the Government of the Russian Federation who are complicit in the poisoning and repression of citizens of the Russian Federation for political motives, and for other purposes.1.Short titleThis Act may be cited as the Holding Russia Accountable for Malign Activities Act of 2021.2.Imposition of sanctions with respect to the poisoning of opposition leader Alexei Navalny(a)IdentificationNot later than 90 days after the date of the enactment of this Act, the President shall submit to Congress a report identifying any current or former official of, or other individual acting for or on behalf of, the Government of the Russian Federation that the President determines was involved in the poisoning on August 20, 2020, of Russian opposition leader Alexei Navalny or the subsequent cover-up of the poisoning.(b)Imposition of sanctionsWith respect to each official or other individual identified in the report required by subsection (a), the President shall impose sanctions under the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note) or the following sanctions:(1)Asset blockingThe President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of the official or other individual identified in the report required by subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(2)Ineligibility for visas, admission, or parole(A)Visas, admission, or paroleAn alien identified in the report required by subsection (a) is—(i)inadmissible to the United States;(ii)ineligible to receive a visa or other documentation to enter the United States; and(iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(B)Current visas revoked(i)In generalAn alien identified in the report required by subsection (a) is subject to revocation of any visa or other entry documentation regardless of when the visa or other entry documentation is or was issued.(ii)Immediate effectA revocation under clause (i) shall—(I)take effect immediately; and(II)cancel any other valid visa or entry documentation that is in the alien’s possession.(c)Waiver; exceptions; implementation of sanctions(1)Implementation; penalties(A)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to the extent necessary to carry out this section.(B)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (b)(1), or any regulation, license, or order issued to carry out that subsection, shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.(2)National security waiverThe President may waive the application of sanctions under this section with respect to a person if the President determines and certifies to Congress that such a waiver is in the national security interests of the United States.(3)Exceptions(A)Exception for intelligence activitiesSanctions under this section shall not apply to any activity subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) or any authorized intelligence activities of the United States.(B)Exception to comply with international obligationsSanctions under subsection (b)(2) shall not apply with respect to an alien if admitting or paroling the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.(C)Exception relating to the importation of goods(i)In generalThe authorities and requirements to impose sanctions authorized under this section shall not include the authority or a requirement to impose sanctions on the importation of goods.(ii)Good definedIn this subparagraph, the term good means any article, natural or manmade substance, material, supply, or manufactured product, including inspection and test equipment, and excluding technical data. (d)DefinitionsIn this section:(1)Admission; admitted; alienThe terms admission, admitted, and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).(2)United states personThe term United States person means—(A)an individual who is a United States citizen or an alien lawfully admitted for permanent residence to the United States;(B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity; or(C)any person in the United States. 3.Report on the assassination of Boris NemtsovNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Director of National Intelligence, shall submit to Congress a report detailing the circumstances of the assassination on February 27, 2015, of Russian opposition leader Boris Nemtsov, including—(1)a list of the individuals the Secretary determines to have been involved in the assassination as perpetrators or as having organized or directed the assassination;(2)a description of what measures, if any, have been taken by the Government of the Russian Federation to investigate the assassination and bring the individuals described in paragraph (1) to justice; and(3)an assessment of the effectiveness of those measures. 4.Report on personal wealth of Vladimir Putin and his family members(a)In generalNot later than 180 days after the date of the enactment of this Act, the President shall submit to Congress a report on the sources and extent of the personal wealth of the President of the Russian Federation, Vladimir Putin, and his family members.(b)Personal wealthThe report required by subsection (a) shall include an assessment of the assets, investments, bank accounts, other business interests, and relevant beneficial ownership information of Vladimir Putin and his family members.(c)FormThe report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.5.Diplomatic engagement with Germany with respect to support for Nord Stream 2 pipelineIt is the sense of Congress that the Secretary of State should urge the Government of Germany to withdraw its support for the Nord Stream 2 gas pipeline from the Russian Federation, emphasizing the impropriety of involvement in a project that will support a government that murders its citizens for highlighting corruption and other abuses, while at the same making Europe more reliant on the destabilizing and untrustworthy leadership of the Russian Federation.6.Sense of Congress on imposition of additional sanctions relating to recent use of Novichok in the Russian FederationIt is the sense of Congress that the President should—(1)make a determination under section 306(a) of the Chemical and Biological Weapons Control and Warfare Elimination Act of 1991 (22 U.S.C. 5604(a)) with respect to whether the recent use of Novichok on August 20, 2020, against Russian opposition leader Alexei Navalny by the Government of the Russian Federation constituted the use of chemical or biological weapons in violation of international law or the use of lethal chemical or biological weapons against its own nationals as described in that section; and (2)if the President makes an affirmative determination under paragraph (1), impose the sanctions required by section 307 of that Act (22 U.S.C. 5605).7.Calling for release of Alexei Navalny and other political prisoners from politically motivated detention(a)Sense of CongressIt is the sense of Congress that authorities of the Government of the Russian Federation detained opposition leader Alexei Navalny on false charges when he returned to Moscow on January 17, 2021, after receiving treatment for Novichok poisoning in Germany.(b)Calling for release of political prisonersCongress calls on the Government of the Russian Federation to immediately release Navalny and all other political prisoners in the Russian Federation currently imprisoned for exercising their fundamental rights. 